CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1Aour report dated December 30, 2013, relating to the financial statement ofCapital Guardian Core Balanced Fund,a series of Capital Guardian Funds Trust,as ofDecember 20,2013, and to the references to our firm under the heading “Independent Registered Public Accounting Firm” in the Prospectus and Statement of Additional Information. /s/ Cohen Fund Audit Services, Ltd. Cleveland, Ohio December 30, 2013
